Gardner, J.
In our opinion there was sufficient affirmative evidence to support the allegations of the petition and to sustain the verdict. This being so, we will not discuss the Georgia rule of evidence generally known as the doctrine of res ipsa loquitur. A hotel is not an insurer of the safety of its guests. Both counsel in their briefs seem to be in accord that, “under Georgia law, an innkeeper owes to his patrons the duty to exercise ordinary care to afford them premises that are reasonably safe for use and occupancy.” Hotel Dempsey Co. v. Teel, 128 Fed. (2d) 673; Holloman v. Henry Grady Hotel Co., 42 Ga. App. 347 (156 S. E. 275). Thus, it was the duty of the defendant to use ordinary care and diligence to furnish to the plaintiff a reasonably safe room. On the other hand, it was equally the duty of the plaintiff to exercise ordinary care and diligence for his own safety. The evidence in this case clearly made an issue of fact for the jury. They resolved the issue against the defendant. The evidence did not, as a matter of law, demand a verdict for either party. This being true, and the trial judge having approved the verdict, this court is without authority to disturb it. There is no assignment of error on any question of law during the progress of the trial.

Judgment affirmed.


Broyles, G. J., and MacIntyre, J., concur.